Case 1:21-cr-00238-LAK Document 15 Filed 09/15/21 Page 1 of1
Case 1:21-cr-00238-LAK Document 12-1 Filed 08/09/24r

      
   
  
 

USDC SDNY
| DOCUMENT

ELECTRONICA? }

UNITED STATES DISTRICT COURT DOC #.

 

 

SOUTHERN DISTRICT OF NEW YORK. D ye : .
x ATE FILED, 5
UNITED STATES OF AMERICA —
-V.- : 21-cr-238 (LAK)
OMAR AHMED, : ORDER
a/k/a “Omar Ahmad,” :
Defendant. :
- X

 

LEWIS A. KAPLAN, United States District Judge:

Upon the application of the United States of America, by and through AUDREY
STRAUSS, United States Attorney for the Southern District of New York, PATRICK R.
MORONEY, Assistant United States Attorney, of counsel, and with the consent of OMAR
AHMED, a/k/a “Omar Ahmad,” by and through his attorney, ROBERT WALTERS, it is hereby
ORDERED that the time from August 10, 2021, through September 30, 2021, is hereby excluded
under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

The Court finds that the ends of justice served by granting this exclusion outweigh the best
interest of the public and the defendant in a speedy trial because granting an exclusion will allow
the parties to continue discussing a potential pretrial disposition.

SO ORDERED.

Dated: Ia) >r

New York, New York

 

LEWIS A. KAPLAN
United States District Judge
